Russell, C. J.
1. “Upon a trial for the offense of assault with intent to murder, the stabbing being admitted, maliee will be presumed, and the onus of rebutting this presumption is on the defendant.” Hogan v. State, 61 Ga. 43. The circumstances in this case were sufficient to authorize *820the jury to infer, as a matter of fact, that an intent to kill existed. See Adams v. State, 125 Ga. 11 (2-b), 12 (53 S. E. 804).
Decided April 21, 1916.
Indictment for assault with intent to murder; from Effingham superior court — Judge Sheppard. June 9, 1915.
J. Eartridge Smith, for plaintiff in error.
W. F. Slater, solicitor-general, contra.
2. The evidence fully authorized the verdict, and the motion for a new trial, based solely upon the usual general grounds, was properly overruled.

■Judgment affirmed.